Citation Nr: 0724708	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for varicose veins, 
bilateral legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from June 1962 to 
July 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In September 2006, the Board remanded the case for further 
development.  Specifically, the Board instructed the agency 
of original jurisdiction (AOJ) to obtain: the private medical 
records for which the veteran had signed privacy waivers, all 
medical treatment records from VA facilities, and the 
veteran's claims file from the Social Security Administration 
(SSA).  Only the SSA records were obtained as instructed.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006)), nothing in the claims 
folder indicates that the RO requested the VA treatment 
records.  Instead, without any documentation concerning the 
efforts made to obtain such records, despite the two requests 
by the veteran to obtain records of his treatment at 
explicitly-identified VA facilities, the AOJ stated in the 
supplemental statement of the case that no VA records exist 
because the veteran has never been entitled to VA medical 
treatment.  Although there is a letter in the claims folder 
indicating that the veteran was denied treatment at a VA 
facility in February 2004, that does not preclude the 
possibility that in the past, the veteran was given medical 
treatment at the VA facilities he has identified.  VA records 
are deemed to be within the control of VA and an effort 
should have been made to search for those records, as they 
may be determinative of this particular claim.  Therefore a 
remand is necessary for the purpose of obtaining such 
records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In April 2004 and again in November 2004, the veteran 
supplied signed VA Forms 21-4142 for records pre-dating 
service and immediately following discharge, but the claims 
file does not contain evidence that the AOJ has ever sought 
those records.  These records are essential in deciding the 
veteran's claim.  Accordingly, the veteran should be supplied 
with new waiver forms for his signature so that the AOJ can 
assist him in obtaining the records he has previously 
identified would help substantiate his claim.  

In the SSA records obtained by the AOJ is a note that around 
1977, the veteran had surgery to strip his varicose veins.  
The veteran should be asked to provide a signed authorization 
form for the records from the medical facility at which that 
surgery was performed.  

After the above development is completed, schedule the 
veteran for an appropriate VA compensation and pension (C&P) 
examination.  The October 1961 pre-induction examination 
report noted the existence of a pre-existing condition of 
asymptomatic varicose veins of the left leg, but there is no 
note in the pre-induction or induction examinations 
concerning varicose veins of the right leg.  Yet, the veteran 
used the plural term when he testified at the June 2006 
hearing before the Board that prior to service, he had 
varicose veins of the legs.  The veteran is competent to 
present lay testimony as to the onset of a medical condition 
such as varicose veins, which is capable of being observed by 
a lay person.  Barr v. Nicholson, No. 04-0534, 2007 
WL 1745833 (Ct. Vet. App. June 15, 2007).  Such evidence is 
particularly credible in light of the corroborating report of 
the July 1962 Medical Board Proceedings, which, based in part 
on the veteran's testimony, found that the veteran's varicose 
veins existed prior to service (EPTS) bilaterally .  

A veteran with a pre-existing condition can be granted 
service connection if that condition was aggravated by active 
military service.  38 U.S.C.A. § 1131.  A preservice 
disability will be considered to have been aggravated by 
active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  

There is conflicting evidence in the record about whether the 
veteran's condition became worse during his short period of 
service.  On the one hand, the July 1962 Medical Board 
Clinical Record Cover Sheet indicates that the veteran's 
disability existed prior to service and was not aggravated by 
service.  Yet, there is no explanation about how that 
conclusion was reached.  And the clinical record reflects 
concern that the varicose veins might make a future illness 
incurred during service  more severe.  There is no discussion 
whether the veteran's then-current condition would be, or had 
already been, aggravated by service.  

On the other hand, there is evidence that the condition of 
the veteran's legs was much worse upon discharge than it had 
been upon induction.  The record contains evidence that at 
his October 1961 pre-induction examination, the veteran's 
varicose veins of the left leg were considered to be 
asymptomatic and there are no notes at all indicating the 
condition of the right leg.  The pre-induction examiner who 
noted the veteran's varicose veins nevertheless determined 
that the veteran was fit for duty.  At induction in 
June 1962, the veteran was sent for an orthopedic 
consultation to determine whether his complaints of knee pain 
disqualified him for service.  The Orthopedic Clinic 
determined he was qualified for military service.  There is 
no mention of varicose veins in that consultation report and 
no varicose veins were noted on the June 1962 Medical 
Examination Report, which determined that the veteran was 
qualified for general military service.  

After one week in service at Fort Jackson, however, the 
veteran began experiencing problems with his legs.  June 2006 
Hearing Transcript, pp. 11-12.  And less than two weeks into 
basic training at Fort Gordon, the veteran's legs had swollen 
over the tops of his boots, which he described as very 
painful.  June 2006 Hearing Transcript, p. 13.  A June 1962 
entry in his SMRs notes that he had moderately severe 
varicosities of the left leg with marked edema.  The 
following day a report was sent to his commanding officer 
informing him that the veteran required special consideration 
due to his varicose veins with healed stasis ulcer.  He was 
to do no prolonged standing or marching.  The July 1962 
Medical Board Proceedings form indicates that the veteran had 
varicose veins of both legs, which were swollen and painful.  
The unanimous decision of the Board was to discharge him on 
the basis of his varicose veins disability.  That evidence 
indicates that the condition of the veteran's varicose veins 
was much worse upon discharge than upon induction.  

Accordingly, a medical opinion is needed as to whether there 
was an increase in the veteran's varicose veins disability 
during service; and if so, whether that increase in 
disability was due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Finally, since the veteran has never been invited, pursuant 
to 38 C.F.R. § 3.159(b),  to provide VA with any evidence in 
his possession that pertains to the claim, such notice should 
be given to him.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Ask the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b).  

2.  Provide the veteran with a blank VA 
Form 21-4142 and ask him to complete it 
for the hospital records with respect to 
his surgery around 1977 to strip his 
varicose veins.  Then, seek to obtain 
those records.  Associate any evidence 
obtained with the claims folder.

3.  Complete VA Forms 21-4142 for 
treatment records at the Naval Health Care 
Hospital in Jacksonville, Florida, from 
1961 through 1963, and for the treatment 
records at the Memorial Health University 
Medical Center in Savannah, Georgia, from 
1962 to the present.  Send them to the 
veteran for his signature to authorize VA 
to obtain the records he previously 
requested.  Then, seek to obtain those 
records.  Associate any evidence obtained 
with the claims folder.

4. Assist the veteran in obtaining 
evidence by seeking medical records (from 
1962 to the present) of the veteran's 
treatment at VA hospitals and other VA 
medical facilities, including the VA 
facilities in Savannah, Georgia, and in 
Charleston, South Carolina.  Associate any 
evidence obtained with the claims folder. 

5.  After all the above development has 
been completed, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

With respect to each leg, the examiner 
should identify whether the veteran has a 
current diagnosis of varicose veins.  For 
each diagnosis of varicose veins, the 
examiner should offer an opinion with 
complete rationale as to (a) whether it is 
at least as likely as not (that is, 
whether there is at least a 50 percent 
probability) that there was an increase in 
the veteran's varicose veins disability of 
that leg during service; and only if the 
answer to (a) is that there was such an 
increase in disability, (b) whether that 
increase in disability of that leg was due 
to the natural progress of the disease.  

6.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



